COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00395-CV


THE AGENCY GROUP, LTD.                                              APPELLANT

                                        V.

TODD A. MEAGHER & MARILYN D.                                        APPELLEES
GARNER, TRUSTEE FOR THE
BANKRUPTCY ESTATE OF TODD
ENTERTAINMENT, LLC


                                    ------------

          FROM THE 67TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered appellant’s “Unopposed Motion To Dismiss Appeal.”

It is the court’s opinion that the motion should be granted; therefore, we dismiss

the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).




      1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).



                                               PER CURIAM


PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: December 21, 2012




                                      2